Citation Nr: 1645604	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  13-06 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for multi-level degenerative joint disease (DJD) of the lumbar spine prior to October 16, 2011, and in excess of 20 percent beginning October 16, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In its August 2011 rating decision, the RO granted service connection for DJD of the lumbar spine and assigned a disability rating of 10 percent, effective April 19, 2011.  In the January 2013 Statement of the Case (SOC), the RO increased his disability rating for the spine to 20 percent, effective October 16, 2011.  

Although the RO increased the spine rating in its January 2013 SOC, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Board finds that further development is necessary to decide the Veteran's increased rating claim for multi-level DJD of the lumbar spine.  

In October 2012, the Veteran underwent a VA examination of the spine.  Since that time, he has reported worsening symptoms.  In fact, he submitted a March 2013 copy of his MRI of the spine as evidence that his DJD of the lumbar spine has worsened.  The worsening of his lumbar spine symptoms was also noted by his representative in the October 2016 Informal Hearing Presentation.

When a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records related to the Veteran's multi-level DJD of the lumbar spine.

2. The AOJ must arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of the Veteran's service-connected multi-lateral DJD lumbar spine. 
 
The claim file, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The AOJ must ensure that the examiner provides all information required for rating purposes - including the degrees of flexion, degrees where pain manifests (if at all), and whether ankylosis is present.  The examiner is also asked to include joint testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing.

3. The AOJ must undertake any other development it determines to be warranted.

4. Then, the AOJ must readjudicate the Veteran's claim on appeal.  If the appeal remains denied, a Supplemental Statement of the Case (SSOC) must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






